THE THIRTEENTH COURT OF APPEALS

                                    13-17-00097-CV


                                Ahmad Karkoutly, M.D.
                                          v.
Maria Guerrero, Individually and as Representative of the Estate of Maria Otilia Estrada


                                   On appeal from the
                    138th District Court of Cameron County, Texas
                          Trial Cause No. 2015-DCL-06515


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and the cause REMANDED to the trial court for further proceedings

consistent with its opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

December 14, 2017